Case 1:17-cv-00405-MAC-ZJH Document 5 Filed 06/25/20 Page 1 of 2 PageID #: 19




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


BILLY RAY BROWN,                                 §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:17-CV-405
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Respondent.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Billy Ray Brown, a prisoner confined at the Federal Correctional Institution in

Seagoville, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommended dismissing the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
Case 1:17-cv-00405-MAC-ZJH Document 5 Filed 06/25/20 Page 2 of 2 PageID #: 20



                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#3) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED at Beaumont, Texas, this 25th day of June, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2
